     Case 6:21-cv-00016 Document 75 Filed on 07/26/21 in TXSD Page 1 of 12
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                            UNITED STATES DISTRICT COURT                                      July 27, 2021
                             SOUTHERN DISTRICT OF TEXAS                                    Nathan Ochsner, Clerk
                                 VICTORIA DIVISION

The STATE OF TEXAS; and the                    §
STATE OF LOUISIANA,                            §
                                               §
       Plaintiffs,                             §
                                               §
v.                                             §                    Civil Action No. 6:21-cv-00016
                                               §
The UNITED STATES OF AMERICA;                  §
ALEJANDRO MAYORKAS, Secretary of §
The United States Department of Homeland §
Security, in his official capacity;            §
UNITED STATES DEPARTMENT OF                    §
HOMELAND SECURITY; TROY                        §
MILLER, Senior Official Performing the         §
Duties of the Commissioner of U.S. Customs §
and Border Protection, in his official         §
capacity; U.S. CUSTOMS AND BORDER §
PROTECTION; TAE JOHNSON, Acting §
Director of U.S. Immigration and               §
Customs Enforcement, in his official           §
capacity; U.S. IMMIGRATION AND                 §
CUSTOMS ENFORCEMENT; TRACY                     §
RENAUD, Senior Official Performing the §
Duties of the Director of the U.S. Citizenship §
and Immigration Services, in her official      §
capacity; and U.S. CITIZENSHIP                 §
AND IMMIGRATION SERVICES,                      §
                                               §
       Defendants.                             §

                                              ORDER

        The Government1 has filed a Motion to Consolidate, (Dkt. No. 71), and a Motion to

Expedite Briefing on the Motion to Consolidate. (Dkt. No. 72). The Government contends that

the Court should consolidate this case with one recently filed in a different division in the Southern

District of Texas. See Coe v. Biden, No. 3:21-cv-00168 (S.D. Tex. filed July 1, 2021) (Brown, J.).



    1
         The Court refers to the Defendants collectively as “the Government” throughout this Order.
     Case 6:21-cv-00016 Document 75 Filed on 07/26/21 in TXSD Page 2 of 12




The Government further contends that the Court should stay proceedings in both cases and order

status updates until the Parties are able to determine how best to proceed. In support, the

Government argues that the claims, requests for injunctive relief, and defendants in both cases are

practically identical. (Dkt. No. 71). In addition, the Government argues that consolidation would

promote judicial economy and prevent potentially inconsistent judgments. (Id.). The Plaintiff

States of Texas and Louisiana (“the States”) in this case are opposed, (Dkt. No. 74), as are the Coe

plaintiffs. (Dkt. No. 73).2 Having considered the Motions, the Responses, the record, and the

applicable law, the Court DENIES the Motion to Consolidate and DENIES AS MOOT the

Motion to Expedite.

I.       BACKGROUND

         The States filed this suit in the Victoria Division of the Southern District of Texas on April

6, 2021, seeking to prohibit the Government from implementing and enforcing the January 20 and

February 18 Memoranda concerning immigration-enforcement actions. (Dkt. No. 1 at 28); (Dkt.

No. 18 at 25, 43). The States further seek to compel the Government to take custody of aliens who

have been convicted of certain crimes or are subject to a final order of removal. (Id.). In their

Complaint, the States assert six claims.        The first four involve the Memoranda’s alleged

noncompliance with the Administrative Procedure Act (“APA”); contrary to law for failure to

detain under 8 U.S.C. § 1226(c); contrary to law for failure to detain under 8 U.S.C. § 1231(a)(2);

arbitrary and capricious; and failure to follow the notice-and-comment requirements of

rulemaking. (Dkt. No. 1 at 21–26). The remaining two claims include a violation of the the

Constitution’s Take Care Clause and a breach of the purported Agreements between the States and

the Government. (Id. at 26–27).


     2
         The Government consented to the Coe plaintiffs filing a response to the Motion to Consolidate
and Motion to Expedite. (Dkt. No. 71 at n.1).


                                                   2
       Case 6:21-cv-00016 Document 75 Filed on 07/26/21 in TXSD Page 3 of 12




           On April 27, 2021, the States moved to preliminarily enjoin the Government from

implementing and enforcing the Memoranda, as well as to compel agency action unlawfully

withheld under 5 U.S.C. § 706(1).3           (Dkt. No. 18). The Government filed a Response in

opposition, (Dkt. No. 42), to which the States filed a Reply. (Dkt. No. 51).

           On July 1, 2021, well over a month after briefing closed in this case, the Coe plaintiffs filed

suit in the Galveston Division of the Southern District of Texas. Coe v. Biden, No. 3:21-cv-00168

(S.D. Tex. filed July 1, 2021, at Dkt. No. 1). The Coe plaintiffs bring claims regarding the February

18 Memorandum. (Id.). They assert that the February 18 Memorandum violates: 8 U.S.C.

§ 1225(b)(2)(A) for failure to detain and initiate removal; 8 U.S.C. § 1226(c) for failure to detain;

and 8 U.S.C. § 1231(a) for failure to remove. (Id. at 24–26). As for the APA, the Coe plaintiffs

argue that the February 18 Memorandum: is contrary to law; was promulgated without observance

of procedure, including the APA’s notice-and-comment requirement; is arbitrary and capricious;

and unlawfully withholds and unreasonably delays agency action. (Id. at 26–29). Finally, the Coe

plaintiffs claim that the Government has violated the Take Care Clause of the Constitution. (Id. at

30).

           For relief, the Coe plaintiffs seek a declaration, under various statutes,4 that the February

18 Memorandum is unlawful.              (Id. at 31).       Next, the Coe plaintiffs seek to enjoin the

implementation and enforcement of the February 18 Memorandum. (Id.). Third, they ask the

court to vacate the February 18 Memorandum. (Id.). Finally, the Coe plaintiffs seek an injunction

compelling the defendants to reinstate detainers, “fully comply with their statutory obligations,”

take custody of certain criminal aliens, and take custody of certain illegal aliens whose detention


       3
         Section 706(1) of the APA provides that a “reviewing court shall . . . compel agency action
unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706(1).
       4
            These statutes include 28 U.S.C. §§ 2201, 2202 and 5 U.S.C. §§ 706(2)(B), 706(2)(D).


                                                       3
      Case 6:21-cv-00016 Document 75 Filed on 07/26/21 in TXSD Page 4 of 12




or removal is required by law “and who have been arrested by local law enforcement agencies for

the commission or state crimes, when such law enforcement agencies seek to transfer custody of

such aliens to ICE.” (Id. at 30–32).

II.       LEGAL STANDARD FOR CONSOLIDATION

          Rule 42 of the Federal Rules of Civil Procedure permits a court to consolidate cases if the

actions “involve a common question of law or fact.” Fed. R. Civ. P. 42(a).5 “Consolidation is a

procedural device used to promote judicial efficiency and economy by avoiding unnecessary costs

or delay . . . .” DynaEnergetics Europe GmbH v. Hunting Titan, Inc., No. H-17-3784, 2021 WL

3022435, *5 (S.D. Tex. July 15, 2021). “District courts enjoy substantial discretion in deciding

whether and to what extent to consolidate cases.” Hall v. Hall, ___ U.S. ___, ___, 138 S.Ct. 1118,

1131, 200 L.Ed.2d 399 (2018); accord Frazier v. Garrison I.S.D., 980 F.2d 1514, 1531 (5th Cir.

1993).

          The party moving for consolidation bears the burden of demonstrating that consolidation

is proper. Frazier, 980 F.2d at 1532. In deciding such motions, courts consider whether (1) the

actions were filed in the same court, (2) the actions involve common parties, (3) the actions

implicate common questions of law or fact, (4) the risk of prejudice outweighs the risk of

inconsistent adjudications, and (5) judicial economy would be affected. See, e.g., id. at 1531–32;

Parker v. Hyperdynamics Corp., 126 F.Supp.3d 830, 835 (S.D. Tex. 2015).




      5
           Rule 42(a) provides:
           (a) Consolidation. If actions before the court involve a common question of law or fact, the court
               may:
                (1) join for hearing or trial any or all matters at issue in the actions;
                (2) consolidate the actions; or
                (3) issue any other orders to avoid unnecessary cost or delay.


                                                        4
       Case 6:21-cv-00016 Document 75 Filed on 07/26/21 in TXSD Page 5 of 12




         The Fifth Circuit has urged district courts “to make good use of Rule 42(a) in order to

expedite trial and eliminate unnecessary repetition and confusion.” In re Air Crash Disaster at

Fla. Everglades on Dec. 29, 1972, 549 F.2d 1006, 1013 (5th Cir. 1977) (alteration and quotation

omitted); accord Arnold & Co., LLC v. David K. Young Consulting, LLC, No. SA-13-CV-00146-

DAE, 2013 WL 1411773, *2 (W.D. Tex. Apr. 8, 2013). But even though “consolidation is

permitted as a matter of convenience and economy in administration,” Hall, ___ U.S. at ___, 138

S.Ct. at 1127, “[c]onsolidation is improper if it would prejudice the rights of the parties,” St.

Bernard Gen. Hosp., Inc. v. Hosp. Serv. Ass’n of New Orleans, Inc., 712 F.2d 978, 989 (5th Cir.

1983).

III.     ANALYSIS

         The Court now turns to the factors for determining whether consolidation is appropriate.

Having considered these factors, as well as the Parties’ arguments, the Court finds that the

Government has failed to meet its burden of demonstrating that consolidating this case with the

Coe case is proper.

         A.     FILED IN THE SAME COURT

         The first factor a court considers in determining whether consolidation of cases is

appropriate is whether the actions were filed in the same court. Courts have interpreted “same

court” as the same district. See, e.g., Wharton v. U.S. Dep’t of Hous. & Urban Dev., No. 2:19-

CV-300, 2020 WL 6749943, *2 (S.D. Tex. Mar. 3, 2020). But a court still retains broad discretion

to consolidate even when cases “are pending in the same district.” Inv’rs Research Co. v. U.S.

Dist. Court for Cent. Dist. of California, 877 F.2d 777 (9th Cir. 1989). Here, the Court notes that

this case is pending in the Victoria Division of the Southern District of Texas while the Coe case

is pending in the Galveston Division before Judge Jeffrey V. Brown, some 170 miles away. Thus,

the Court finds that this factor weighs neither in favor of nor against consolidation.


                                                 5
     Case 6:21-cv-00016 Document 75 Filed on 07/26/21 in TXSD Page 6 of 12




       B.      COMMON PARTIES

       The second factor is whether the two cases involve common parties. The Government

argues that this factor weighs in favor of consolidation because this case and the Coe case share

some common defendants. (Dkt. No. 71 at 6). Although some of the defendants in the two cases

overlap, not all do. Both cases involve the United States, the Secretary of the Department of

Homeland Security, the Department of Homeland Security, the Senior Official Performing the

Duties of the Commissioner of U.S. Customs and Border Protection, the U.S. Customs and Border

Protection, the Acting Director of U.S. Immigration and Customs Enforcement, and the U.S.

Immigration and Customs Enforcement.

       But there are also appreciable differences between the defendants in Coe and this case.

The President of the United States in his official capacity is a defendant in Coe but not here.

Compare (Dkt. No. 1), with Coe, No. 3:21-cv-00168, Dkt. No. 1. Additionally, both the Senior

Official Performing the Duties of the Director of the U.S. Citizenship and Immigration Services

and the U.S. Citizenship and Immigration Services are defendants in this case but not in Coe. (Id.).

       Most notably, the two cases have different plaintiffs. Here, the Plaintiffs are States:

Louisiana and Texas. (Dkt. No. 1). In Coe, the plaintiffs include sheriffs in their official

capacities, various counties, and the Federal Police Foundation. See Coe, No. 3:21-cv-00168, Dkt.

No. 1. The States in this case are also represented by different counsel than the plaintiffs in Coe.

See Klick v. Cenikor Found., No. 19-CV-01583, 2019 WL 6912704, *1 (S.D. Tex. Dec. 18, 2019)

(“Given the disparities in parties and counsel, the differing factual predicates, and the variance in

causes of action, the Court finds that consolidation would more likely increase cost and delay,

rather than avoid it.”). Considering these key differences, the Court finds that the second factor

weighs against consolidation.




                                                 6
     Case 6:21-cv-00016 Document 75 Filed on 07/26/21 in TXSD Page 7 of 12




       C.       COMMON QUESTIONS OF LAW AND FACT

       The third factor is whether there are common questions of law and fact. The Government

believes this factor weighs in its favor, noting both lawsuits challenge the Memoranda on similar

grounds. Specifically, the Government asserts that the States and the Coe plaintiffs claim that the

Memoranda violate various immigration statutes, the APA’s procedural and substantive

provisions, and the Take Care Clause. (Dkt. No. 71 at 4–5). The States counter by noting that

they assert claims that the Coe plaintiffs do not, and vice versa. (Dkt. No. 74 at 5). The Court

finds that the third factor weighs against consolidation for the following reasons.

       In this case, the States challenge only the detention of certain aliens who are presently

inside the United States. (Dkt. No. 1). By contrast, the plaintiffs in Coe challenge both the

detention and removal decisions with respect to certain aliens, which includes those who are

attempting to enter the United States. Coe, No. 3:21-cv-00168, Dkt. No. 1. Detention and removal

are distinct areas of immigration law. Compare 8 U.S.C. §§ 1226(c), 1231(a)(2), with 8 U.S.C.

§§ 1231(a)(1)(A), 1231(a)(5). Further, the detention and removal of aliens at different stages of

the immigration process implicate different and complex statutes and procedures. Compare 8

U.S.C. § 1225, with 8 U.S.C. §§ 1226(c), 1231.

       In addition to the distinct areas of immigration law, the plaintiffs in each case also raise

significant claims not raised by the plaintiffs in the other. In this case, the States assert a claim

regarding purported Agreements they made with the Government. (Dkt. No. 1 at ¶¶ 122–25). This

claim is not brought by the plaintiffs in Coe. Meanwhile, the Coe plaintiffs raise a claim under 8

U.S.C. § 1225. Coe, No. 3:21-cv-00168, Dkt. No. 1. This claim is not brought by the States here.

(Dkt. No. 1).

       The cases are also markedly different because the Coe plaintiffs and the States seek

different relief. Specifically, the Coe plaintiffs request the Court to enjoin the implementation or


                                                 7
      Case 6:21-cv-00016 Document 75 Filed on 07/26/21 in TXSD Page 8 of 12




enforcement of only the February 18 Memorandum. Compare Coe, No. 3:21-cv-00168, Dkt. No.

1 at 30–32, with (Dkt. No. 1). The States, by contrast, seek an injunction as to both the February

18 and January 20 Memoranda. (Dkt. No. 1 at 28); (Dkt. No. 18 at 43). Additionally, the Coe

plaintiffs seek declaratory relief under various statutes, including 28 U.S.C. §§ 2201,6 2202,7

whereas the States do not. Compare Coe, No. 3:21-cv-00168, Dkt. No. 1 at 30–32, with (Dkt. No.

1). Finally, the States and the Coe plaintiffs request injunctions with differing scopes. In this case,

the States request the Court to compel agency action unlawfully withheld. (Dkt. No. 18 at 25). In

Coe, the plaintiffs request a much broader injunction that reinstates detainers, compels the

defendants to “fully comply with their statutory obligations,” and requires the defendants to take

custody of certain criminal aliens and certain illegal aliens whose detention or removal is required

under certain laws “and who have been arrested by local law enforcement agencies for the

commission or state crimes, when such law enforcement agencies seek to transfer custody of such

aliens to ICE.” Coe, No. 3:21-cv-00168, Dkt. No. 1 at 31–32.

         In light of the many differences in the legal issues implicated, claims raised, and relief

sought between this case and Coe, the Court concludes the third factor weighs against

consolidation.8


     6
           Section 2201 provides in relevant part: “In a case of actual controversy within its jurisdiction, . . .
any court of the United States, upon the filing of an appropriate pleading, may declare the rights and other
legal relations of any interested party seeking such declaration, whether or not further relief is or could be
sought.” 28 U.S.C. § 2201(a).
     7
         Section 2202 provides: “Further necessary or proper relief based on a declaratory judgment or
decree may be granted, after reasonable notice and hearing, against any adverse party whose rights have
been determined by such judgment.” 28 U.S.C. § 2202.
     8
          The Court notes that the United States did not move to consolidate the recent Florida and Arizona
cases with this case although all three involved similar questions of law and fact brought by the plaintiff
States against the Executive Branch. Compare (Dkt. No. 1), with Arizona v. United States, No. CV-21-
00186-PHX-SRB, 2021 WL 2787930 (D. Ariz. June 30, 2021) and Florida v. United States, No. 8:21-cv-
541-CEH-SPF, 2021 WL 1985058 (M.D. Fla. May 18, 2021). In fact, the Arizona and Florida cases were
filed on February 3 and March 8, 2021, respectively. This case was filed on April 6, 2021. Thus, no more
                                                                                                       (continue)


                                                        8
     Case 6:21-cv-00016 Document 75 Filed on 07/26/21 in TXSD Page 9 of 12




        D.      RISK OF PREJUDICE VERSUS RISK OF INCONSISTENT ADJUDICATIONS

        The fourth factor weighs the risk of prejudice against the risk of inconsistent adjudication.

The Government asserts that consolidation would not prejudice the States because they have

requested a preliminary injunction hearing, meaning they have effectively conceded that any delay

in adjudication is not an issue.       (Dkt. No. 71 at 6–7). The Government also argues that

consolidation would eliminate any risk of inconsistent determinations on the legal issues and

claims raised in both cases. (Id. at 5). The States point to their Motion for Preliminary Injunction,

which includes allegations of ongoing irreparable harm, arguing that consolidation would result in

further delay and injury. (Dkt. No. 74 at 5). Finally, the States contrast their Motion for

Preliminary Injunction, which is ripe, with the motion for preliminary injunction in Coe, which is

not. (Id.). The Coe plaintiffs also weigh in, arguing that consolidation would slow proceedings

when they, too, are allegedly suffering irreparable harm. (Dkt. No. 73 at 2, 6). The Coe plaintiffs

argue that there is a low risk of inconsistent adjudications. (Id. at 2, 4–5).

        Here, the States have the better argument. The risk of prejudice outweighs the risk of

inconsistent adjudications. The posture of both cases illustrates why. The instant Motion for

Preliminary Injunction is ripe and fully briefed, whereas the pending motion for preliminary

injunction in Coe is not.        Consolidating the cases—and effectively pausing the Court’s

consideration of the instant Motion to “wait” for further briefing from Coe—would thus potentially


than sixty-two days passed between the filing of the other two lawsuits and this case. Indeed, although
Arizona focused on removals of certain aliens under 8 U.S.C. § 1231(a)(1)(A)—a statute this Court had
previously reviewed in Texas v. United States, No. 6:21-CV-00003, 2021 WL 2096669 (S.D. Tex. Feb. 23,
2021)—the claims brought by the plaintiff States in Arizona involved similar facts and claims as this case:
the January 20 and February 18 Memoranda were contrary to law, arbitrary and capricious, failed to follow
notice-and-comment requirements, violated the Take Care Clause, and violated “Memorandums of
Understanding” between the plaintiff States and the Executive Branch. See Arizona, 2021 WL 1985058, at
*3. Similarly, the Florida plaintiff State brought claims centered on Sections 1226(c), 1231(a)(1)(A),
alleging that the Executive Branch’s January 20 and February 18 Memoranda exceeded the Executive
Branch’s authority and was contrary to law, arbitrary and capricious, violated the Take Care Clause, and
the separation-of-powers doctrine. See Florida, 2021 WL 1985058, at *4.


                                                    9
    Case 6:21-cv-00016 Document 75 Filed on 07/26/21 in TXSD Page 10 of 12




prejudice the States in this case. This is especially true given that both sets of plaintiffs characterize

their injuries as ongoing and irreparable. (Dkt. No. 18 at 8, 16, 19, 40–41); (Dkt. No. 73 at 2, 6);

(Dkt. No. 74 at 5). These arguments about irreparable harm comport with one of the preliminary

injunction factors: “a substantial threat of irreparable injury.” See Texas v. United States, 809 F.3d

134, 150 (5th Cir. 2015).

        As stated above, the Government argues that the States “have already accepted” delay in a

ruling on their Motion for Preliminary Injunction by indicating interest in a preliminary injunction

hearing, so the risk of prejudice to the States is minimal. This argument misses the mark for two

reasons.     First, the Government exaggerates the “delay” that would result from holding a

preliminary injunction hearing. As the Court made clear during the July 2, 2021, status conference,

the preliminary injunction hearing would have been expedited and discovery would not have been

automatically allowed. Put simply, witnesses who have not been deposed can still testify at a

preliminary injunction hearing–or trial for that matter. Second, any brief delay associated with an

expedited preliminary injunction hearing pales in comparison to the delay consolidation would

necessarily create. Indeed, consolidation would require additional briefing and add claims, parties,

and requests for relief to a case that is already before this Court. The Court therefore finds that the

fourth factor weighs against consolidation, as the potential prejudice to both the States and the Coe

plaintiffs outweighs any risk of inconsistent adjudications.

        E.      THE EFFECT ON JUDICIAL ECONOMY

        The fifth and final factor is the effect of consolidation on judicial economy.               The

Government posits that consolidation will benefit judicial economy because a “significant majority

of the arguments” presented in Coe have been fully briefed in this case. (Dkt. No. 71 at 6). The

Government suggests that consolidating the cases and ordering supplemental briefing, rather than

keeping the two cases separate, would be more efficient. (Id.). The States and the Coe plaintiffs


                                                   10
      Case 6:21-cv-00016 Document 75 Filed on 07/26/21 in TXSD Page 11 of 12




counter that consolidation would undermine judicial economy because the Court would need to

review and rule on two motions because the standing analyses, claims, and requested relief in each

case differ. (Dkt. No. 74 at 5). The Court finds the States and Coe plaintiffs’ arguments more

persuasive and concludes that consolidation would not serve judicial economy.

        Considerable resources have been devoted to litigating and briefing the Motion for

Preliminary Injunction in this case. Consolidating the cases would squander these resources by

forcing the Court and the Parties in this case to effectively start from square one. Given the

differences between the cases raised above, the States would likely file, at the very least,

supplemental briefing. And with respect to the claims that are similar in both cases, it is not a

given that the Coe plaintiffs would articulate the same arguments made by the States. This, in

turn, would necessitate a response from the Government. The Court would then have to consider

these new filings, further delaying a ruling on the States’ Motion for Preliminary Injunction.

        Consolidation would also undermine judicial economy by combining an already complex

case before the Court with another complex case that has a different posture, distinct standing

issues, different claims, and unique requests for relief. In short, granting consolidation would not

“avoid unnecessary costs or delay.” See St. Bernard Gen. Hosp., Inc., 712 F.2d at 989. Therefore,

the fifth factor weighs against consolidation.

                                                 ***

        Having weighed the five Frazier factors, the Court finds that the Government has not

carried its burden of demonstrating that consolidation is proper. Therefore, the Court declines the

Government’s request to consolidate the two cases under Rule 42(a).

IV.     CONCLUSION

        For the foregoing reasons, the Motion to Consolidate is DENIED. Because the Court

denies the Motion to Consolidate, the Motion to Expedite is therefore DENIED AS MOOT.


                                                 11
Case 6:21-cv-00016 Document 75 Filed on 07/26/21 in TXSD Page 12 of 12




  It is SO ORDERED.

  Signed on July 26, 2021.



                                       _____________________________________
                                               DREW B. TIPTON
                                       UNITED STATES DISTRICT JUDGE




                                  12
